FILED
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA                                JAN 28 20tO
                                                                                   Clerk, u.s. District ana
Silke Maria Kroos                                      )                             Bankruptcy Courts
Christian Kroos,                                       )
                                                       )
               Plaintiffs,                             )
                                                       )
               v.                                      )      Civil Action No.      10 0158
                                                       )
SBK Stiftung Braunschweigischer Kulturbesitz,          )
                                                       )
               Defendant.                              )


                                    MEMORANDUM OPINION

        This matter is before the Court on plaintiffs' pro se complaint and applications to proceed

in forma pauperis. The Court will grant each plaintiffs in forma pauperis application and

dismiss the case for lack of jurisdiction.

        Plaintiffs are two German citizens residing in Germany and Redondo Beach, California.

They have sued a company described as "a German Public Trust of the Germany Federal State of

Lower Saxony," headquartered in Braunschweig, Germany. CompI. at 1. To the extent that

defendant is "an agency or instrumentality of a foreign state," the Foreign Sovereign Immunities

Act ("FSIA"), 28 U.S.c. §§ 1602-1611, controls. "The FSIA provides the sole basis for

obtaining jurisdiction over a foreign state in a United States court," Sabbithi v. Saleh, 623

F.Supp.2d 93, 97 (D.D.C. 2009) (internal quotation marks and citation omitted), and generally

grants foreign states immunity from liability in United States courts. See 28 U.S.C. §§ 1602-

1607. Congress has created several specific exceptions to this immunity, which are strictly

applied. See Saudi Arabia v. Nelson, 507 U.S. 349,355 (1993) (a "foreign state is presumptively

immune from the jurisdiction of United States courts; unless a specified exception applies, a

federal court lacks subject-matter jurisdiction over a claim against a foreign state.")
       The complaint is based on plaintiffs' alleged long-term lease (since 1931) of property

located in Schoningen, Germany, from which they were allegedly evicted in April 2000. See

CompI. ~~ 8, 21. The alleged wrongdoing spanning decades, see id. ~~ 9-20, neither occurred in

the United States nor is connected to any activity or property in the United States. See 28 U.S.C.

§ 1605 (listing general exceptions to jurisdictional immunity). Therefore, the FSIA deprives this

Court of jurisdiction if defendant is a foreign state entity or instrumentality. If defendant is a

private entity, the alleged facts reveal absolutely no connection to the District of Columbia and,

thus, provide no basis for the assertion of personal jurisdiction over the foreign defendant. See

Miller v. Toyota Motor Corp., 620 F. Supp. 2d 109, 114 (D.D.C. 2009) ("A foreign corporate

defendant may be subject to personal jurisdiction pursuant to either the District of Columbia's

long-arm statute, D.C. Code § 13-423(a), or its provision for service of foreign corporations,

D.C. Code § 13-334(a)) (citation omitted). A separate Order of dismissal accompanies this

Memorandum Opinion.




              d.
Date: January~, 2010
                                                       dfk~-{~
                                               United States Dist ict Judge




                                                   2